DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE AND GATE DRIVING CIRCUIT HAVING A SYNCHRONIZATION TRANSISTOR.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, recites the limitation “n-th” and “m-th” in lines 2 and 4.  The examiner suggests that the limitation “wherein n and m is a natural number” be added to the claim for the claim to read better.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the driving line" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-22 are rejected as being dependent upon rejected claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (U.S. Patent Pub. No. 2017/0092199).

	Regarding claim 18, Park discloses a device (fig. 1) comprising: 
a first subpixel (P), the first subpixel including: 
a driving transistor (DT) having a first node (n1), a second node (n2), and a third node (drain node of DT); 
a light emitting diode (OLED) coupled to the second node (n2) of the driving transistor (DT); 
a first transistor (ST1) configured to provide a data signal (Vdata) from a data line (DL) to the first node (n1) of the driving transistor (DT) based on a first scan signal (SCAN1) from a first scan line (SL1); 
a second transistor (ST2) configured to provide an initialization voltage (Vini) from an initialization line (INL) to the second node (n2) of the driving transistor (DT) based on a second scan signal (SCAN2) from a second scan line (SL2); 
a third transistor (ET) coupled to the third node of the driving transistor (DT), the third transistor configured to provide a driving voltage (VDD) to the third node of the driving transistor based on a light emission signal (EM) from an emission line (EML); 
a first capacitor (Cst) coupled between the first node (n1) and the second node (n2) of the driving transistor (DT); and 
a second capacitor (Csub) coupled the second node (n2) of the driving transistor (DT) and the driving line (VDD), (fig. 2, [0029-0037]).

	Regarding claim 19, Park discloses further comprising a gate driving circuit (140), the gate driving circuit including: 
a light emitting driver (EMD(j)) for outputting the light emission signal (EM(j)) to the light emission line; 
a first scan driver (SCAN1D(j)) for outputting the first scan signal (SCAN1(j)) to the first scan line; and 
a second scan driver (SCAN2D(j)) for outputting the second scan signal (SCAN2(j)) to the second scan line, (fig. 5, [0052-0057]).

Reasons for Allowance
Claim 1, Park discloses a display device (fig. 1) comprising: 
a display panel (100) including a plurality of data lines (DLm), a plurality of first scan lines (SL1), a plurality of second scan lines (SL2), a plurality of light emission lines (EML), and a plurality of subpixels (P); 
a data driving circuit (120) for outputting data voltages to the plurality of data lines (DLm); 
a gate driving circuit (140) for outputting first scan signals to the plurality of first scan lines (SL1), outputting second scan signals to the plurality of second scan lines (SL2), and outputting light emission signals to the plurality of light emission lines (EML), 
wherein the plurality of subpixels (P) includes a plurality of subpixel rows (HL1-HLn), and the plurality of subpixel rows includes a n-th subpixel row, (fig. 1, [0020-0023, 0025-0026]),
wherein the plurality of first scan lines includes a n-th first scan line (SL1(j)) corresponding to the n-th subpixel row and a m-th first scan line (SL1(j+1)) corresponding to a m-th subpixel row, and the plurality of second scan lines (SL2(j)) include a n-th second scan line corresponding to the n-th subpixel row and a m-th second scan line (SL2(j+1)) corresponding to the m-th subpixel row, and the plurality of the light emission lines (EML(j)) includes a n-th light emission line corresponding to the n-th subpixel row and m-th light emission line (EML(j+1)) corresponding to the m-th subpixel row (Pj+1), wherein n is a natural number and m is a natural number that is either equal to or different from n, 
wherein the gate driving circuit includes: 
a n-th gate driving circuit including a n-th first scan driver (SCAN1D(j)) for outputting a n-th first scan signal to the n-th first scan line, a n-th second scan driver (SCAN2D(j)) for outputting a n-th second scan signal to the n-th second scan line, and a n-th light emitting driver (EMD(j)) for outputting a n-th light emission signal to the n-th light emission line; 
a m-th gate driving circuit including a m-th first scan driver (SCAN1D(j+1)) for outputting a m-th first scan signal to the m-th first scan line, a m-th second scan driver (SCAN2D(j+1)) for outputting a m-th second scan signal to the m-th second scan line, and a m-th light emitting driver (EMD(j)) for outputting a m-th light emission signal to the m-th light emission line, (fig. 5, [0051-0058]). 

	However, none of the prior art of record teaches alone or in combination the limitation “a synchronization transistor controlled based on a voltage of a gate node of the m-th second scan driver and controlling an electrical connection between an output terminal of the n-th light emitting driver and a clock input terminal of the m-th second scan driver.”

	Claims 2-16 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.  

	Claim 17, Park discloses a gate driving circuit comprising: 
a n-th light emitting driver (EMD(j)) for outputting a n-th light emission signal to a n-th light emission line (EML(j)) arranged in a n-th subpixel row (Pj); 
a m-th scan driver (SCAN1D(j)) for outputting a m-th scan signal to a m-th scan line (SL1(j)) arranged in a m-th subpixel row which is either the same as the n-th subpixel row (Pj), (fig. 5, [0052-0057]).
However, none of the prior art of record teaches alone or in combination the limitation “a synchronization transistor controlled based on a voltage of a Q node of the m-th scan driver and controlling an electrical connection between an output terminal of the n-th light emitting driver and a clock input terminal of the m-th scan driver.”

	Claim 20, none of the prior art of record teaches alone or in combination the limitation “wherein the device further includes a synchronization transistor coupled to the light emitting driver in the first subpixel and the fourth scan driver of the second subpixel.”

	Claims 21-22 are dependent upon claim 20 and are allowed for the reason set forth above in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi (U.S. Patent Pub. No. 2018/0190205) discloses an organic light emitting display panel and organic light emitting display device including the same.

	Lee et al (U.S. Patent Pub. No. 2020/0184896) discloses a display device and signal inversion device.

	Hwang et al (U.S. Patent Pub. No. 2016/0225311) discloses display device and electronic device including the same.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691